Exhibit 10.18

 

SELECT ENERGY SERVICES, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK GRANT NOTICE

Pursuant to the terms and conditions of the Select Energy Services, Inc. 2016
Equity Incentive Plan, as amended from time to time (the “Plan”), Select Energy
Services, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of shares of Restricted Stock (the
“Restricted Shares”) set forth below.  This award of Restricted Stock
(this “Award”) is subject to the terms and conditions set forth herein and in
the Restricted Stock Agreement attached hereto as Exhibit A (the “Agreement”)
and the Plan, each of which is incorporated herein by reference.  Capitalized
terms used but not defined herein shall have the meanings set forth in the Plan.

Participant:

 

 

 

Date of Grant:

January 19, 2018

Total Number of
Restricted Shares:

 

 

 

Vesting Schedule:

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the Restricted Shares shall vest and become exercisable according to the
following schedule: (i) one-third of the Restricted Shares shall vest on the
first anniversary of the Date of Grant, (ii) one-third of the Restricted Shares
shall vest on the second anniversary of the Date of Grant and (iii) one-third of
the Restricted Shares shall vest on the third anniversary of the Date of Grant,
so long as you remain continuously employed by, or you continuously provide
services to, the Company or an Affiliate, as applicable, from the Date of Grant
through each such vesting date.  Notwithstanding anything in the preceding
sentence to the contrary, the Restricted Shares granted hereunder shall
immediately become fully vested as set forth in Section 3 of the Agreement.

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice.

You also understand and acknowledge that you should consult with your tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under Section 83(b) of the Internal Revenue Code with respect to the
Restricted Shares.  This election must be filed no later than 30 days after Date
of Grant set forth in this Grant Notice.  This time period cannot be
extended.  If you wish to file a Section 83(b) election with respect to the
Restricted Shares, an election form is attached hereto as Exhibit B.  By signing
below, you acknowledge (a)

 

 



 

--------------------------------------------------------------------------------

 



that you have been advised to consult with a tax advisor regarding the tax
consequences of the award of the Restricted Shares and (b) that timely filing a
Section 83(b) election (if you choose to do so) is your sole responsibility,
even if you request the Company or any of its affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) to assist in making
such filing or to file such election on your behalf.

This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

[Signature Page Follows]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

COMPANY

 

 

 

Select Energy Services, Inc.

 

 

 

 

 

By:

                                                           

                      

 

Name:  Holli C. Ladhani

 

Its:  President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

                                                                  

                      

 

Name:

 

 



Signature Page to

Restricted Stock Grant Notice

--------------------------------------------------------------------------------

 



EXHIBIT A

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (together with the Grant Notice to which this
Agreement is attached, this “Agreement”) is made as of the Date of Grant set
forth in the Grant Notice to which this Agreement is attached by and between
Select Energy Services, Inc., a Delaware corporation (the “Company”), and
_________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.

1.         Award.  In consideration of the Participant’s past and/or continued
employment with, or service to, the Company or its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the number
of Restricted Shares set forth in the Grant Notice on the terms and conditions
set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

2.         Vesting of Restricted Shares.

(a)        The Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of except as
provided in this Agreement or the Plan, and, except as otherwise set forth in
Section 3 in the event of the termination of the Participant’s employment with
the Company or an Affiliate,  the Participant shall immediately and without any
further action by the Company, forfeit and surrender to the Company for no
consideration all of the Restricted Shares with respect to which the Forfeiture
Restrictions (as defined below) have not lapsed in accordance with Section 2(b)
as of the date of such termination of the Participant’s employment.  The
prohibition against transfer and the obligation to forfeit and surrender the
Restricted Shares to the Company upon termination of the Participant’s
employment as provided in the preceding sentence are referred to herein as the
“Forfeiture Restrictions.”  The Forfeiture Restrictions shall be binding upon
and enforceable against any transferee of the Restricted Shares.

(b)        The Restricted Shares shall be released from the Forfeiture
Restrictions in accordance with the vesting schedule set forth in the Grant
Notice.  The Restricted Shares with respect to which the Forfeiture Restrictions
lapse without forfeiture are referred to herein as the “Earned Shares.”  As soon
as administratively practicable following the release of any Stock from the
Forfeiture Restrictions, the Company shall, as applicable, either deliver to the
Participant the certificate or certificates representing such Stock in the
Company’s possession belonging to the Participant, or, if the Stock is held in
book-entry form, then the Company shall remove the notations indicating that the
Stock is subject to the restrictions of this Agreement.  The Participant (or the
beneficiary or personal representative of the Participant in the event of the
Participant’s death or disability, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its representatives deem necessary or advisable in connection with any such
delivery.

 

 



Exhibit A-1

--------------------------------------------------------------------------------

 



3.         Effect of Termination of Employment or Service.

(a)        Notwithstanding anything in the Grant Notice, this Agreement or the
Plan to the contrary, the Restricted Shares shall immediately become Earned
Shares upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate due to the Participant’s
“Disability” (as defined below) or death.

(b)        Notwithstanding anything in the Grant Notice, this Agreement or the
Plan to the contrary, a number of Restricted Shares equal to the “Pro-Rata
Amount” (as defined below) shall immediately become Earned Shares upon the
termination of the Participant’s employment or other service relationship with
the Company or an Affiliate due to the Participant’s “Retirement” (as defined
below). The Participant shall immediately and without any further action by the
Company, forfeit and surrender to the Company for no consideration all of the
remaining Restricted Shares with respect to which the Forfeiture Restrictions
have not lapsed in accordance with the preceding sentence as of the date of such
termination of employment or other service relationship.

(c)        Notwithstanding anything in the Grant Notice, this Agreement or the
Plan to the contrary, the Restricted Shares shall immediately become Earned
Shares upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate without “Cause” (as defined below)
by the Company or an Affiliate or by the Participant for “Good Reason” (as
defined below) within the two-year period following a Change in Control.

(d)        For purposes of this Agreement, the following terms have the meanings
set forth below:

(i)         “Cause”  means “cause” (or a term of like import) as defined under
the Participant’s employment, consulting and/or severance agreement with the
Company or an Affiliate or, in the absence of such an agreement or definition,
shall mean a determination by the Company in its sole discretion that the
Participant has: (A) engaged in gross negligence or willful misconduct in the
performance of the Participant’s duties with respect to the Company or an
Affiliate, (B) materially breached any material provision of any written
agreement between the Participant and the Company or an Affiliate or corporate
policy or code of conduct established by the Company or an Affiliate and
applicable to the Participant; (C) willfully engaged in conduct that is
materially injurious to the Company or an Affiliate; or (D) been convicted of,
pleaded no contest to or received adjudicated probation or deferred adjudication
in connection with, a felony involving fraud, dishonestly or moral turpitude (or
a crime of similar import in a foreign jurisdiction).

(ii)       “Disability” means “disability” (or a word of like import) as defined
under the Participant’s employment agreement or consulting agreement with the
Company or, in the absence of such an agreement or definition, shall mean the
Participant’s inability to perform the Participant’s duties, with reasonable
accommodation, due to a mental or physical impairment that continues (or can
reasonably be expected to continue) for (i) 90 consecutive days or (ii) 180 days
out of any 365-day period, which, in either case, shall only be deemed to occur
following the written determination by the Committee of any such occurrence of
Disability.

 

 

 



A-2

--------------------------------------------------------------------------------

 



 (iii)      “Good Reason” means “good reason” (or a term of like import) as
defined under the Participant’s employment, consulting and/or severance
agreement with the Company or an Affiliate or, in the absence of such an
agreement or definition, shall mean (A) a material diminution in the
Participant’s base salary or (B) the relocation of the geographic location of
the Participant’s principal place of employment by more than 50 miles from the
location of the Participant’s principal place of employment as of the Grant
Date; provided that, in the case of the Participant’s assertion of Good Reason,
(1) the condition described in the foregoing clauses must have arisen without
the Participant’s consent; (2) the Participant must provide written notice to
the Company of such condition in accordance with this Agreement within 45 days
of the initial existence of the condition; (3) the condition specified in such
notice must remain uncorrected for 30 days after receipt of such notice by the
Company; and (4) the date of termination of the Participant’s employment or
other service relationship with the Company or an Affiliate must occur within 90
days after such notice is received by the Company.

(iv)       “Pro-Rata Amount” means (A) the total number of Restricted Shares
granted hereunder, multiplied by (B) a fraction, the numerator of which is the
number of days which have elapsed between the Date of Grant and the date of such
termination of employment or other service relationship, and the denominator of
which is the total number of days between the Date of Grant and the final
vesting date enumerated in the Grant Notice, less (C) the number of Restricted
Shares for which the Forfeiture Restrictions lapsed prior to the date of such
termination of employment or other service relationship.

(v)        “Retirement” means the termination of the Participant’s employment or
other service relationship with the Company or an Affiliate due to the
Participant’s voluntary resignation on or after attaining age 55 and completing
10 or more full years of service with the Company.

4.         Dividends and Other Distributions.  Dividends and other distributions
that are paid or distributed with respect to a Restricted Share (whether in the
form of shares of Stock or other property (including cash)) (referred to herein
as “Distributions”) shall be subject to the transfer restrictions and the risk
of forfeiture applicable to the related Restricted Share and shall be held by
the Company or other depository as may be designated by the Committee as a
depository for safekeeping.  If the Restricted Share to which such Distributions
relate is forfeited to the Company, then such Distributions shall be forfeited
to the Company at the same time such Restricted Share is so forfeited.  If the
Restricted Share to which such Distributions relate becomes vested, then such
Distributions shall be paid and distributed to the Participant as soon as
administratively feasible after such Restricted Share becomes vested (but in no
event later than March 15 of the calendar year following the calendar year in
which such vesting occurs).  Distributions paid or distributed in the form of
securities with respect to Restricted Shares shall bear such legends, if any, as
may be determined by the Committee to reflect the terms and conditions of this
Agreement and to comply with applicable securities laws.

5.         Tax Withholding.  To the extent that the receipt, vesting or
settlement of this Award or any other event occurs that results in compensation
income or wages to the Participant for federal, state, local and/or foreign tax
purposes, or otherwise causes this Award to become subject to taxation, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of obligations for the payment of withholding taxes and other tax
obligations relating





A-3

--------------------------------------------------------------------------------

 



to this Award, which arrangements include the delivery of cash or cash
equivalents, Stock (including previously owned Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Stock, the maximum number of shares of Stock that may be so
withheld (or surrendered) shall be the number of shares of Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor.  The Participant represents
that the Participant is in no manner relying on the Board, the Committee, the
Company or an Affiliate or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

6.         Non-Transferability.  The Restricted Shares may not be sold, pledged,
assigned or transferred in any manner unless and until the Forfeiture
Restrictions have lapsed.  No Restricted Shares or any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

7.         Compliance with Applicable Law.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of Restricted Shares hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed.  No Restricted Shares
will be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed.  In addition, Restricted Shares
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Restricted Stock hereunder, the Company may require
the Participant to satisfy any requirements that may be necessary or appropriate
to evidence compliance with any applicable

 

 



A-4

--------------------------------------------------------------------------------

 



law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company.

8.         Legends.  If a stock certificate is issued with respect to Restricted
Shares issued hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Stock is then listed.  If the shares of Stock issued
hereunder are held in book-entry form, then such entry will reflect that the
shares are subject to the restrictions set forth in this Agreement.

9.         Rights as a Stockholder.  Except as otherwise provided herein, upon
issuance of the Restricted Shares by the Company, the Participant shall have all
the rights of a stockholder of the Company with respect to such Restricted
Shares, subject to the restrictions herein, including the right to vote the
Restricted Shares.

10.       Execution of Receipts and Releases.  Any transfer of shares of Stock
or other property to the Participant or the Participant’s legal representative,
heir, legatee or distributee, in accordance with this Agreement shall be in full
satisfaction of all claims of such person hereunder.  As a condition precedent
to such transfer, the Company may require the Participant or the Participant’s
legal representative, heir, legatee or distributee to execute (and not revoke
within any time provided to do so) a release and receipt therefor in such form
as it shall determine appropriate.

11.       Section 83(b) Election.  If the Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Shares as
of the Date of Grant rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant hereby agrees to (a) use the election form provided in Exhibit B for
such purpose and (b) deliver a copy of such election to the Company at the time
of filing such election with the Internal Revenue Service.

12.       No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the Restricted Shares thereunder pursuant
to the Grant Notice and this Agreement, shall confer upon the Participant the
right to continued employment by, or a continued service relationship with, the
Company or any Affiliate, or any other entity, or affect in any way the right of
the Company or any such Affiliate, or any other entity to terminate such
employment or other service relationship at any time. The grant of the
Restricted Shares is a one-time benefit and does not create any contractual or
other right to receive a grant of Awards or benefits in lieu of Awards in the
future. Any future Awards will be granted at the sole discretion of the Company.

13.       Lock-Up Period. If so requested by the Company or any representative
of the underwriters in connection with an underwritten public offering of the
Company’s securities (a “Public Offering”), the Participant (or other holder)
shall not sell or otherwise transfer or distribute any Stock or other securities
of the Company (or any securities convertible or exchangeable or exercisable for
Stock or engage in any hedging transactions relating to Stock) during the period
beginning 14 days prior to the expected date of the “pricing” of such Public
Offering and





A-5

--------------------------------------------------------------------------------

 



continuing for the 180-day period (or such other period as may be requested in
writing by such underwriters and agreed to in writing by the Company) following
the effective date of such Public Offering. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period.

14.       Legal and Equitable Remedies.  The Participant acknowledges that a
violation or attempted breach of any of the Participant's covenants and
agreements in this Agreement will cause such damage as will be irreparable, the
exact amount of which would be difficult to ascertain and for which there will
be no adequate remedy at law, and accordingly, the parties hereto agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction issued by any court of competent jurisdiction, restraining the
Participant or the affiliates, partners or agents of the Participant from such
breach or attempted violation of such covenants and agreements, as well as to
recover from the Participant any and all costs and expenses sustained or
incurred by the Company or any Affiliate in obtaining such an injunction,
including, without limitation, reasonable attorneys' fees. The parties to this
Agreement agree that no bond or other security shall be required in connection
with such injunction. Any exercise by either of the parties to this Agreement of
its rights pursuant to this Section 14 shall be cumulative and in addition to
any other remedies to which such party may be entitled.

15.       Notices.  All notices and other communications under this Agreement
shall be in writing and shall be delivered to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):

Select Energy Services, Inc.
Attn: Senior Vice President, General Counsel and Secretary

515 Post Oak Blvd., Suite 200

Houston, Texas 77027

If to the Participant,  at the Participant’s last known address on file with the
Company.

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.

16.       Consent to Electronic Delivery; Electronic Signature.  In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery





A-6

--------------------------------------------------------------------------------

 



may be via a Company electronic mail system or by reference to a location on a
Company intranet to which the Participant has access. The Participant hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may be required to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.

17.       Agreement to Furnish Information.  The Participant agrees to furnish
to the Company all information requested by the Company to enable it to comply
with any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

18.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Shares granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment, consulting and/or severance
agreement between the Company (or an Affiliate or other entity) and the
Participant in effect as of the date a determination is to be made under this
Agreement.  Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.  The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.

19.       Severability and Waiver.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of such provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect. Waiver by any party of
any breach of this Agreement or failure to exercise any right hereunder shall
not be deemed to be a waiver of any other breach or right. The failure of any
party to take action by reason of such breach or to exercise any such right
shall not deprive the party of the right to take action at any time while or
after such breach or condition giving rise to such rights continues.

20.       Clawback.  Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

21.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, EXCLUSIVE OF THE CONFLICT OF LAWS PROVISIONS OF
DELAWARE LAW.

 





A-7

--------------------------------------------------------------------------------

 



22.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement without the Participant’s consent.  This Agreement will be
binding upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Shares may be transferred by will or the laws of descent or
distribution.

23.       Headings. Headings are for convenience only and are not deemed to be
part of this Agreement.

24.       Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.  Delivery of an executed counterpart
of the Grant Notice by facsimile or portable document format (.pdf) attachment
to electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.

 

 



A-8

--------------------------------------------------------------------------------

 



EXHIBIT B

SECTION 83(b) ELECTION

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.

1.          The name, taxpayer identification number and address of the
undersigned (the “Taxpayer”), and the taxable year for which this election is
being made are:

Taxpayer’s Name:

 

 

 

Taxpayer’s Social

 

Security Number:

 

-

 

-

 

 

 

Taxpayer’s Address:

 

 

 

 

 

Taxable Year:

 

 

2.          The property that is the subject of this election (the “Property”)
is ________ shares of Class A common stock of Select Energy Services, Inc.

3.          The Property was transferred to the Taxpayer on ___________.

4.          The Property is subject to the following restrictions:  The shares
are subject to various transfer restrictions and are subject to forfeiture in
the event certain service conditions are not satisfied.

5.          The fair market value of the Property at the time of transfer
(determined without regard to any restriction other than a nonlapse restriction
as defined in Section 1.83-3(h) of the Income Tax Regulations) is $__________
per share x ________ shares = $_______________.

6.          The amount paid by the Taxpayer for the Property is $0.00.

7.          The amount to include in gross income is $_______________.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the Property.  A copy of
the election also will be furnished to the person for whom the services were
performed at the time of filing this election with the Internal Revenue
Service.  The undersigned is the person performing the services in connection
with which the Property was transferred.

 

 

 

 

Dated:

 

 

 

 

 

Taxpayer’s Signature

 

Exhibit B

--------------------------------------------------------------------------------